      Case 1:19-cr-00027-NGG Document 1 Filed 01/18/19 Page 1 of 1 PageID #: 1




                                            °^uns,j.
MKM:NS
F.#2018R02202                         OUI S^An^ .                           "' /8

UNITED STATES DISTRICT COURT                               ''                 Yf^
EASTERN DISTRICT OF NEW YORK
                           K
                                       X


UNITED STATES OF AMERICA                         NOT^^^ MOT.
        - against -                              Criminal Docket No

JANE DOE,

                         Defendant.


                                       X



               PLEASE TAKE NOTICE that the undersigned will move this Court, before a

judge to be assigned, for leave to file an information upon the defendant JANE DOE's

waiver ofindictment pursuant to Rule 7(b) ofthe Federal Rules of Criminal Procedure.

Dated:      Brooklyn, New York
            January 18,2019

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney
                                                  Eastern District of New York



                                           By:
                                                  Nadia I. Shihata
                                                  Assistant United States Attorney
                                                  (718)254-6295

cc:      Clerk of the Court
